department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br2 gl-501780-00 uilc memorandum for district_counsel manhattan district from kathryn a zuba chief branch collection bankruptcy summonses subject offer_in_compromise - this memorandum responds to your request for advice dated date this document may not be cited as precedent by taxpayers legend year year year year date a date b date c date d x y partnership issue is the failure to pay a deficiency resulting from a tax_year prior to acceptance of an offer_in_compromise but for which a notice_and_demand was issued after acceptance the offer a violation of the compliance provision of the compromise_agreement conclusion in the compromise_agreement the taxpayer promised to comply with all payment provisions of the internal_revenue_code for a period of five years after acceptance of the offer the code requires that taxes be paid upon notice_and_demand by the gl-501780-00 secretary the failure to pay violated a payment provision of the code and thus constituted default of the compliance term of the compromise_agreement background on date a the service accepted the taxpayers’ offer to compromise their year year and year tax_liabilities at the time the offer was accepted there was no assessed liability outstanding for the year tax_year the taxpayers made all payments required under the compromise shortly after acceptance as agreed the offer_in_compromise contained the standard term requiring compliance with the tax laws for five years following acceptance of the offer see form_656 offer_in_compromise item d rev in year and year the taxpayers were limited partners in partnership a tefra partnership the partnership filed a petition with the tax_court with respect to its year and year tax years on date b the tax_court dismissed the case on date c and assessments against the taxpayers were made in date d the taxpayers claim to have been unaware of the tax_court proceeding involving partnership when they reached a compromise with the service when the taxpayers were notified of their tax_liability for year they submitted an offer_in_compromise for that year that offer was rejected because the service believed that the liability could be collected in full the taxpayers then proposed to make an immediate dollar_figurex payment and pay the remaining liability through an installment_agreement of dollar_figurey per month the district apparently rejected the agreement because it believed that the unpaid assessment for year placed the taxpayers in default of the prior compromise it is unclear from your memorandum what course of action the district proposed pursuing with respect to either the compromise or the year assessment an offer_in_compromise conclusively settles the tax_liability specified in the offer temp sec_301_7122-1t d as the year income_tax liabilities were settled by the prior compromise the taxpayers are not liable for the assessment relating to that year which resulted from the tefra partnership audit however the compromise did not cover the tax_year year the taxpayers remain liable for the partnership assessment for that year the question referred to your office by the district is whether that liability has placed the taxpayers in default of the future compliance provisions of the compromise_agreement your office has advised the district that the failure to pay the subsequent assessment may or may not constitute default of the compromise_agreement the question turns on the interpretation of the compliance provision quoted above you reasoned that the compliance provision is ambiguous it could be read as a promise to comply with any filing or payment requirement of the code which arises during the five years following acceptance of the offer regardless of the tax period to which the obligation relates or to comply with any filing or payment gl-501780-00 requirement relating to the five taxable years following acceptance of the offer given this uncertainty you advised the district to leave the prior offer undisturbed and reach some arrangement with the taxpayer for payment of the subsequent assessment of income taxes for year law analysis a compromise under sec_7122 of the internal_revenue_code is recognized as a contract see 372_f2d_352 3d cir 303_f2d_1 5th cir as such the compromise_agreement is subject_to interpretation using generally accepted contract principles the purpose of interpretation is to give the contract the meaning intended by the parties at the time the contract was formed corbin on contracts vii rev ed the oldest and most frequently relied upon rule_of interpretation is the plain_meaning_rule the rule states i f a writing or the term in question appears to be plain and unambiguous on its face its meaning must be determined from the four corners of the instrument without resort to extrinsic evidence of any nature john d calamari joseph m perillo the law of contracts 3rd ed the provision at issue states in relevant part i we will comply with all provisions of the internal_revenue_code relating to filing my our returns and paying my our required taxes for years or until the offered amount is paid in full whichever is longer form_656 offer_in_compromise item d rev should the taxpayer fail to keep this promise the service may terminate the compromise and take action to collect the full balance of the unpaid tax_liabilities covered by the compromise see id at item o the compliance requirement is in keeping with the service’s expectation that a compromising taxpayer will make a fresh_start toward future compliance with the tax laws see policy statement p-5-100 taking the quoted language at its face the taxpayer has made a promise to comply with all the filing and payment provisions of the code see restatement second contracts a w here language has a generally prevailing meaning it is interpreted in accordance with that meaning the promise is not qualified to apply only to particular tax periods or to exclude obligations relating to past years the five year time frame is the length of the obligation to comply and imposes no further limit on the promise for instance the term could have expressly stated that the taxpayer will comply with filing and payment obligations relating to the next tax years giving years the meaning it is commonly understood to have it expresses a length of time that the promise will be kept in this case a tax_liability was determined and assessed against the taxpayers as the code requires the service sent a notice_and_demand for payment see i r c gl-501780-00 sec_6303 upon receipt of the notice_and_demand the taxpayers were required to pay the tax shown therein sec_6155 the failure to do so violated a payment provision of the code and constituted default of the compromise_agreement hazards and other considerations we do not believe that the compliance provision can reasonably be read to be limited only to the five tax years immediately following acceptance of the offer however the plain_meaning_rule has been increasingly criticized in favor of more liberal approached to contract interpretation see calamari supra pincite the weight of modern authority would require a court to go beyond an analysis of the plain meaning of the words employed commentators and courts have come to realize that no language can be so clear that it is not subject_to some dispute regarding its meaning id pincite 245_us_418 the trend in contract interpretation is to focus not solely on the language employed but to determine the intended meaning by taking into account all relevant extrinsic evidence regardless of whether a contract term can be said to be ambiguous see eg pacific gas elec co v g w thomas drayage rigging co p 2d ca gl-501780-00 a conclusion that the compromise_agreement has been violated does not dictate the course of action that the service must follow as is discussed above the agreement gives the service the right to take action to collect in the event of default the offer_in_compromise handbook makes clear that termination of the agreement is not to be an automatic response in the event a taxpayers defaults see irm the first step in the event of a default is to make an attempt to secure compliance id at the facts and circumstances of the case must be examined before a decision can be made to terminate the offer allow time to come into compliance or take other action id at in this case the district has the discretion if it concludes it is appropriate to resolve the case as the taxpayers have proposed conclusion we conclude that the failure to pay a deficiency upon notice_and_demand is a violation of the code which constitutes default of the compromise_agreement however that interpretation of the contract could be subject_to dispute further the service has the discretion to resolve that deficiency through an installment_agreement and to leave the compromise undisturbed if you have any questions please contact the attorney assigned to this case at cc assistant regional_counsel gl northeast region
